Citation Nr: 1137899	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-09 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for fracture, 5th lumbar vertebrae with low back pain.

2.  Entitlement to service connection for ACL repair, left knee (claimed as left knee pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from December 2006 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was scheduled for a videoconference hearing before the Board in October 2009 and received notice thereof, but failed to appear.  The Veteran has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2006 the Veteran received an entrance medical examination.  At this time he denied having ever had any recurrent back pain or any back problem.  He apparently initially acknowledged having knee trouble on his report of medical history, but later amended his medical history to check "no" in regards to this history.  The report contains an apparent explanation in this regard, which was crossed out by the Veteran.  See November 2006 report of medical history.  

Medical examination at this time was normal with respect to the spine and lower extremities.  However, arthroscopic surgical scars were noted on the left knee.  The Veteran was assigned an entrance profile of "1111111."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the appellant on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  "PULHES" is the six categories into which a physical profile is divided.  The "P" stands for physical capacity or stamina; the "U" for upper extremities; the "L" for lower extremities; the "H" for hearing and ear; the "E" for eyes; and the "S" stands for psychiatric).  The only disqualifying condition noted was that the Veteran was overweight.  See November 2006 report of medical history.

A review of the Veteran's service treatment records documents complaints of knee pain beginning in December 2006, as well as a prior history of an ACL repair of the left knee.  They also disclose a history of a 10 to 15 foot fall on the obstacle course in January 2007 with a resultant antalgic gait and positive facet pain, and an apparent assessment of retropatellar pain syndrome.  

A January 2007 radiologic examination report discloses a complaint of back pain for 3 weeks with radiation to the left leg.  X-rays showed s-shaped scoliosis of the thoracolumbar spine, but no evidence of sponndylolysis or spondylolisthesis.  The Vertebral body heights and spaces were maintained and there was no evidence of any acute fracture.  

In February 2007 the Veteran was recommended for entry level separation.  At this time a diagnosis of chronic left knee pain since status-post ACL reconstruction in November 2005 was noted, as was a history of chronic low back pain.  The Veteran subsequently received an entry level separation with uncharacterized character of service.  See DD Form 214.  

The sole medical evidence of record consists of a June 2007 letter from M.W.S., M.D., F.A.A.P.  In this letter, Dr. S. noted that the Veteran had been a patient of his since birth and that the Veteran had had a knee injury for which he was treated and "totally released as healed."  Dr. S. Also noted that the Veteran sustained an injury during boot camp to his back and that the Veteran had no back problems before boot camp.  Accordingly, Dr. S. related that he "fe[lt] comfortable that [the Veteran's] current problems [were] related to injuries sustained at boot camp and nothing from a prior nature."  



An examination is necessary to decide the present claims.  Upon entrance, examination of the Veteran's left knee and low back was normal, but for a noted orthopedic surgery scar on the left knee.  Shortly after beginning basic training the Veteran began to complain of back and knee pain and apparently suffered a fall on the obstacle course.  The Veteran was discharged for conditions of the left knee and back that were thought to have pre-existed service.  This history coupled with Dr. S.'s opinion suggests that the Veteran may have either aggravated pre-existing disability(ies) of the left knee and low back or incurred them directly in service.  Accordingly, as there is insufficient medical evidence to decide these claims and the low threshold of a suggestion of a nexus between service and the claimed conditions has been met, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely disability(ies) of the left knee and low back.

The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.  Based on the examination and review of the record, the examiner is asked to answer the following questions:

Does the evidence of record clearly and unmistakably show that the Veteran had left knee and/or low back disability(ies) that existed prior to his entry onto active duty?

If the answer to the first question is "yes," does the evidence clearly and unmistakably show that any pre-existing condition of the left knee and/or low back was not aggravated by service?  

If the answer to the first question is "no," is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disability(ies) of the left knee and/or low back had its/their onset in service or are otherwise attributable thereto?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. 

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

2.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


